 

Exhibit 10.12

SIXTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT

This SIXTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of December 21, 2016, is entered into by and among ARMSTRONG RECEIVABLES
COMPANY LLC, a Delaware limited liability company, as Seller (the “Seller”),
ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation, individually and
as Servicer (in such capacity, the “Servicer”), THE BANK OF NOVA SCOTIA, as
Administrative Agent, Related Committed Purchaser and LC Bank (“Scotiabank”, 
or, as applicable, the “Administrative Agent”, the “Related Committed Purchaser”
or the “LC Bank”) and LIBERTY STREET FUNDING LLC, a Delaware limited liability
company, as Conduit Purchaser (the “Conduit Purchaser”).

Unless otherwise provided, capitalized terms used herein without definition
shall have the meanings assigned to them in, or by reference in, the Receivables
Purchase Agreement identified below.

BACKGROUND RECITALS

1. The Seller, the Servicer, the Conduit Purchaser and Scotiabank are party to
that certain Receivables Purchase Agreement dated as of December 10, 2010, as
amended by the Omnibus Amendment Agreement dated as of August 1, 2011, the
Second Omnibus Amendment to Receivables Purchase Agreement and Purchase and Sale
Agreement dated as of December 21, 2011, the Third Omnibus Amendment Agreement
dated as of March 28, 2013, the Fourth Amendment to the Receivables Purchase
Agreement dated as of December 18, 2014, and the Fourth Omnibus Amendment
Agreement dated as of March 30, 2016 (as so amended, the “Receivables Purchase
Agreement”).

2. Pursuant to Section 6.1 of the Receivables Purchase Agreement, the parties
hereto agree to amend the Receivables Purchase Agreement as described herein.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

SECTION 1.  Amendments to the Receivables Purchase Agreement.  As of the date
hereof, subject to the satisfaction of the condition precedent set forth in
Section 3 hereof:

(a) The definition of “Aged Receivables Ratio”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby deleted in its entirety. In addition,
the reference to “Aged Receivables Ratio” in Section 6.1 of the Receivables
Purchase Agreement is hereby deleted.

 

722307014 10425223

--------------------------------------------------------------------------------

 

(b) The definition of “Default Ratio”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby amended and restated in order to
incorporate the black-lined changes set forth below, which amendment and
restatement shall have retroactive effect beginning with the twelfth month
preceding the month of the effective date of this Amendment:

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%) computed as of the last day of each calendar month by
dividing: (a) the aggregate Outstanding Balance of all Pool Receivables that
were Defaulted Receivables 61 to 90 days past due as of the last day of such
calendar month, by (b) the Outstanding Balance of all the aggregate dollar
amount of Pool Receivables as of the last day of such calendar month created
during the calendar month that is three months preceding such calendar month.

(c) The definition of “Dilution Spike”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby amended and restated in order to
incorporate the black-lined changes set forth below:

“Dilution Spike” means, for any date, the highest average Dilution Ratio for any
three (3) consecutive calendar months during the twelve calendar months
immediately preceding the calendar month in which such date occurs..

(d) The definition of “Euro-Rate”, as set forth in Exhibit I to the Receivables
Purchase Agreement, is hereby amended by adding the following sentence at the
end thereof:

Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document, at no time shall the Euro-Rate be less than 0% per
annum.

(e) The definition of “Loss Ratio”, as set forth in Exhibit I to the Receivables
Purchase Agreement, is hereby amended and restated in order to incorporate the
black-lined changes set forth below:

“Loss Ratio” means, on any date, the highest Three Month Aged Receivables
average Default Ratio for any three (3) consecutive calendar months during the
twelve most recent calendar months.

(f) The definition of “Standard & Poor’s”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby amended and restated in order to
incorporate the black-lined changes set forth below:

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. S&P Global Ratings, a division of S&P Global Inc., or any
successor thereto.

 

722307014 10425223

2

Armstrong – 6th RPA Amendment

 

--------------------------------------------------------------------------------

 

(g) The definition of “Termination Event” set forth in Paragraph (h) of Exhibit
V to the Receivables Purchase Agreement is hereby amended and restated in order
to incorporate the black-lined changes set forth below:

(h) at any time, (i) (A) the Default Ratio shall exceed 1.75 2.00%, (B) the
Delinquency Ratio shall exceed 1.75%, or (C) the Dilution Ratio shall exceed
7.50%; or (ii) (A) the Three Month Default Ratio shall exceed 2.00%, (B) the
Three Month Delinquency Ratio shall exceed 2.00%, or (C) the Three Month
Dilution Ratio shall exceed 7.00%; or (iii) the Days’ Sales Outstanding shall
exceed 45 days;

(h) The definition of “Three Month Aged Receivables Ratio”, as set forth in
Exhibit I to the Receivables Purchase Agreement, is hereby deleted in its
entirety. In addition, the reference to “Three Month Aged Receivables Ratio” in
Section 6.1 of the Receivables Purchase Agreement is hereby deleted.

(i) Schedule V to the Receivables Purchase Agreement is hereby replaced in its
entirety with the Schedule V to this Amendment.

(j) Annex A to the Receivables Purchase Agreement is hereby amended by replacing
the percentage “1.75%”, where it appears therein opposite “1M Default”, with the
percentage “2.00%”.  

SECTION 2.   Representations and Warranties.  Each of the Seller and the
Servicer hereby represents and warrants to each of the other parties hereto
that, as to itself:

(a) Representations and Warranties.  Each of the representations and warranties
made by it under the Receivables Purchase Agreement and each of the other
Transaction Documents to which it is party are true and correct in all material
respects as of the date hereof (except to the extent that such representations
and warranties (A) specifically refer to an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date
and/or (B) are qualified by materiality, in which case they shall be true and
correct in all respects).

(b) Enforceability.  The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Receivables Purchase Agreement, as amended hereby, are within its organizational
powers and have been duly authorized by all necessary organizational action on
its part. This Amendment and the Receivables Purchase Agreement, as amended
hereby, are such Person’s legal, valid and binding obligations, enforceable
against it in accordance with the terms hereof and thereof, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(c) No Default.  On the date hereof, both before and immediately after giving
effect to this Amendment, no Termination Event or Incipient Termination Event
has occurred and is continuing.

 

722307014 10425223

3

Armstrong – 6th RPA Amendment

 

--------------------------------------------------------------------------------

 

(d) Further Assurances.  Such Person agrees to provide (or to cause to be
provided) to the Administrative Agent a copy of all agreements, documents,
certificates and instruments, if any, relating to the subject matter of this
Amendment, as the Administrative Agent may reasonably request.

SECTION 3.  Condition Precedent.  This Amendment shall become effective, as of
the date first above written, upon receipt by the Administrative Agent of duly
executed counterparts of this Amendment from each of the parties hereto.

SECTION 4.  Reference to and Effect on the Receivables Purchase Agreement.

(a) Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement as amended or otherwise modified hereby, and (ii)
each reference to the Receivables Purchase Agreement in any other Transaction
Document or any other document, instrument or agreement executed and/or
delivered in connection therewith, shall mean and be a reference to the
Receivables Purchase Agreement as amended or otherwise modified hereby.

(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of the Receivables Purchase Agreement, of all other
Transaction Documents and any other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under the
Receivables Purchase Agreement or any other Transaction Document or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

SECTION 5.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 6.  Transaction Document.  This Amendment shall constitute a Transaction
Document.

SECTION 7.  Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

722307014 10425223

4

Armstrong – 6th RPA Amendment

 

--------------------------------------------------------------------------------

 

SECTION 8.  Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

SECTION 9.  Fees and Expenses.  Seller hereby confirms its agreement to pay on
demand all reasonable, properly documented costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and any of the other instruments, documents and agreements to
be executed and/or delivered in connection herewith, including, without
limitation, the reasonable fees and expenses of outside legal counsel to the
Administrative Agent with respect thereto.

[Remainder of Page Intentionally Left Blank]

 

 

 

722307014 10425223

5

Armstrong – 6th RPA Amendment

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

ARMSTRONG RECEIVABLES COMPANY LLC

 

By:

 

/s/ Bryan Y. M. Tham

Name:

 

Bryan Y. M. Tham

Title:

 

Secretary

 

ARMSTRONG WORLD INDUSTRIES, INC.

 

By:

 

/s/ LingLing Stewart

Name:

 

LingLing Stewart

Title:

 

Director, Treasury

 

 

722307014 10425223

S-1

Armstrong – 6th RPA Amendment

 

--------------------------------------------------------------------------------

 

 

THE BANK OF NOVA SCOTIA,

as Administrative Agent, Related Committed

Purchaser and LC Bank

 

By:

 

/s/ Paula Czach

Name:

 

Paula Czach

Title:

 

Managing Director

 

LIBERTY STREET FUNDING LLC,

as Conduit Purchaser

 

By:

 

/s/ Jill A. Russo

Name:

 

Jill A. Russo

Title:

 

Vice President

 

 

 

 

722307014 10425223

S-2

Armstrong – 6th RPA Amendment

 

--------------------------------------------------------------------------------

 

SCHEDULE V

SPECIAL CONCENTRATION LIMITS

 

Obligor

 

Special Concentration Limit

 

 

 

AB California Acquisition

Corporation

 

8.00% of the aggregate Outstanding Balance of Eligible Receivables

 

 

 

Lowe’s Corporation

 

If Lowe’s Corporation has:

(1) (x) a short-term rating of at least (a) “A-1” by Standard & Poor’s and (b)
“P-1” by Moody’s, and (y) a long-term rating of at least (a) “A” by Standard &
Poor’s and (b) “A1” by Moody’s, 25% of the aggregate Outstanding Balance of
Eligible Receivables; or

(2) (x) a short-term rating of at least (a) “A-2” by Standard & Poor’s and (b)
“P-2” by Moody’s, and (y) a long-term rating of at least (a) “BBB+” by Standard
& Poor’s and (b) “Baa1” by Moody’s, and (z) does not meet the criteria set forth
in clause (1) above, 20% of the aggregate Outstanding Balance of Eligible
Receivables

 

 

722307014 10425223

Schedule V-1

 

 